Citation Nr: 0924322	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether the appellant is entitled to be recognized as the 
surviving spouse of the Veteran for VA death benefits 
purposes.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  The Veteran died in May 1979.  The appellant 
is the Veteran's former spouse.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the RO 
that denied the appellant's claim for basic eligibility to 
Dependency and Indemnity Compensation (DIC), death pension, 
and accrued benefits.  The appellant perfected a timely 
appeal of this determination to the Board.

The appellant was scheduled for an RO hearing in September 
2008, but cancelled her hearing in August 2008.  Thus, her 
hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran and the claimant were married in September 
1952.

2.  The Veteran and the claimant were divorced in December 
1965.

4.  At the time of his death in May 1979, the appellant was 
not legally married to the Veteran.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran for purposes of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1, 
3.50, 3.53 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that, because the law is dispositive with regard to the 
appellant's claim, a review of VA's duty to notify and assist 
is not necessary.  VA is not required to meet the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit(s).  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002); see also VAOPGCPREC 5-2004.  

II.  Analysis

To be recognized as a veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
claimant must be a person of the opposite sex who was the 
spouse of the veteran at the time of the veteran's death and 
who had lived with the veteran continuously from the date of 
the marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53.  

It is undisputed that the Veteran and the appellant married 
in September 1952 and that they were divorced because the 
Veteran had been found guilty of intolerable cruelty to the 
appellant in December 1965.  The Veteran died in May 1979.

In various statements, the claimant maintained that her 
former husband was a veteran of the Korean War, that they 
were married for thirteen years, that she had to divorce him 
because he treated her and their children like prisoners of 
war, that she had to take the children and run away to escape 
him, and that she worked two jobs for 24 years and received 
no support from the Veteran.  She asserts that the Army owes 
her something.  

The Board is mindful that under 38 C.F.R. § 3.50, a claimant 
who no longer cohabited with the Veteran at the time of his 
death due to the Veteran's own misconduct without the fault 
of the claimant may be recognized as a veteran's surviving 
spouse for the purpose of establishing entitlement to VA 
benefits.  Application of that exception, however, 
nonetheless requires that the claimant be the Veteran's 
spouse at the time of the Veteran's death.  Given the 
claimant's finalized divorce from the Veteran in December 
1965, this exception cannot apply in this case.  

Despite the appellant's assertion of a past marriage to the 
Veteran and the grounds for its final dissolution, the law 
provides for payment of VA death and accrued benefits to a 
surviving spouse, not a former spouse.  The appellant is not 
shown to have been legally married to the Veteran at the time 
of his death and as such she is not entitled to recognition 
as the Veteran's surviving spouse for VA purposes and has no 
legal basis to claim entitlement to DIC benefits, death 
pension benefits, or accrued benefits. 

Thus, the criteria for recognition of the appellant as the 
surviving spouse of the Veteran are accordingly not met, and 
the claim must be denied.  In a case such as this one, where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim must be denied because of the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because the law is controlling, 
the provisions of 38 U.S.C.A. § 5107(b) (West 2002) are not 
for application.  


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of VA death benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


